           Case 2:13-cv-03101-NIQA Document 228 Filed 12/13/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AETNA LIFE INSURANCE COMPANY                                          CIVIL ACTION
               Plaintiff
                                                                      N0.13-3101
               v.

FOUNDATION SURGERY AFFILIATES,
LLC, et al.
              Defendants

                                              ORDER

       AND NOW, this      13th   day of December 2018, upon consideration of the motion to dismiss

for lack of subject matter jurisdiction, filed by Defendants Foundation Surgery Affiliates, LLC,

and Foundation Surgery Management, LLC (collectively, the "Foundation Defendants"), [ECF

208], and Plaintiff Aetna Life Insurance Company's opposition thereto, [ECF 211], 1 it is hereby

ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion of this

date, the Foundation Defendants' motion to dismiss is DENIED.

       It is further ORDERED that the Clerk of Court shall place the accompanymg

Memorandum Opinion UNDER SEAL until further Order of this Court.

       It is further ORDERED that by January 14, 2019, the parties shall each file a

memorandum addressing whether any portion of this Court's Memorandum Opinion should

remain under seal and the justification for placing it under seal.


                                               BY THE COURT:


                                               Isl Nitza I Quinones Alejandro
                                               NITZA I. QUINONES ALEJANDRO
                                               Judge, United States District Court



        In adjudicating the Foundation Defendants' motion, this Court has also considered the parties'
respective supporting briefs and exhibits. [ECF 213, 214, 215, 219, 221, 222, 223, 224, and 225].
